FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 12, 2022

                                     No. 04-22-00533-CR

                            EX PARTE Francisco ORTIZ CRUZ,

                         From the County Court, Kinney County, Texas
                                   Trial Court No. 11891CR
                           Honorable Dennis Powell, Judge Presiding


                                        ORDER

       Appellant’s brief was due on September 28, 2022. On October 4, 2022, appellant filed an
unopposed motion requesting a sixty-day extension of time to file the brief. After consideration,
we GRANT the motion and ORDER appellant to file his brief by November 28, 2022. Further
requests for extension of time will be disfavored.


                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court